2020 WI 20

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2017AP2435-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Michael M. Krill, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Michael M. Krill,
                                 Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST KRILL


OPINION FILED:         February 20, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
NOT PARTICIPATING:




ATTORNEYS:
                                                                     2020 WI 20
                                                             NOTICE
                                               This opinion is subject to further
                                               editing and modification.   The final
                                               version will appear in the bound
                                               volume of the official reports.
No.    2017AP2435-D


STATE OF WISCONSIN                         :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Michael M. Krill, Attorney at Law:

Office of Lawyer Regulation,                                       FILED
             Complainant,                                     FEB 20, 2020
      v.                                                          Sheila T. Reiff
                                                              Clerk of Supreme Court
Michael M. Krill,

             Respondent.




      ATTORNEY    disciplinary     proceeding.        Attorney's         license

suspended.


      ¶1   PER CURIAM.      This case is before us pursuant to Supreme

Court Rule (SCR) 22.14(2) and SCR 22.17(2) on a stipulation between

the parties, Attorney Michael M. Krill and the Office of Lawyer

Regulation (OLR).     In the stipulation, Attorney Krill pled no

contest to 24 counts of misconduct as alleged in the OLR's third

amended complaint.       The referee issued a report recommending,

consistent with the stipulation, that the court suspend Attorney

Krill's license to practice law for three years, retroactive to
August 23, 2017, order Attorney Krill to pay restitution to two
                                                                 No.     2017AP2435-D



clients, make satisfaction of a judgment as a condition of any

future reinstatement, and order Attorney Krill to pay the full

costs of this proceeding, which total $21,247.90 as of October 23,

2019.

     ¶2    We approve the referee's recommendations with respect to

the stipulated findings of fact and conclusions of law and we adopt

those findings and conclusions.            We determine that a three-year

suspension is insufficient given the extremely serious nature of

the misconduct.        We suspend Attorney Krill's license to practice

law for four and one-half years, retroactive to August 23, 2017.

We agree with the other recommended sanctions.

     ¶3    Attorney Krill was admitted to practice law in Wisconsin

in 1991.   He practiced in Milwaukee and, until this matter, had

not been the subject of professional discipline.                        This court

temporarily suspended Attorney Krill's law license on August 23,

2017, pursuant to SCR 22.21, on the grounds that his continued

practice   of    law    posed   a   risk     to    the   public        and   to   the

administration    of     justice.      OLR        v.   Krill,   No.      2017XX955,
unpublished order (S. Ct. August 23, 2017).                     His law license

remains suspended.       The reasons for the temporary suspension are

reflected in this opinion, namely, Attorney Krill was implicated

in a financial scam conducted by one of his clients.

     ¶4    On December 14, 2017, the OLR filed a disciplinary

complaint against Attorney Krill.                 Initially, the OLR sought

revocation of Attorney Krill's law license.                 The complaint was

amended several times; the third and final amended complaint was
filed September 5, 2019.        It contains some 166 separately numbered
                                      2
                                                            No.    2017AP2435-D



paragraphs describing 24 counts of misconduct in connection with

Attorney Krill's representation of several clients. In the amended

complaint the OLR sought a three-year suspension.

     ¶5    Shortly    before   the   scheduled    three-day       evidentiary

hearing, Attorney Krill and the OLR entered into a stipulation in

which Attorney Krill pled no contest to all the allegations of

misconduct, and the parties also agreed on the sanctions they

considered appropriate.

     ¶6    The    referee,     Jonathan   V.     Goodman,    reviewed      the

stipulation and accepted the factual allegations of the third

amended complaint as his findings of fact.          Based on those facts,

the referee concluded that Attorney Krill had engaged in 24

separate acts of professional misconduct.            Given the extensive

nature of the allegations set forth in the stipulation and accepted

by the referee, we provide a summary of each client matter,

followed   by    summary   information    concerning   Attorney       Krill's

misconduct.

     AMSAH, LLC Matter (Counts 1-8)
     ¶7    In October 2014, Attorney Krill was hired to represent

S.A. and Z.H. and their business, AMSAH, LLC.               Attorney Krill

represented these parties in two Racine County cases, each a

dispute over the entitlement to insurance proceeds received from

the settlement of a lawsuit.

     ¶8    In January 2015, $75,000 in settlement proceeds was

deposited in Attorney Krill's IOLTA trust account.            By the end of

March 2015, Attorney Krill had disbursed all the funds without
court or client authorization, and without accounting to the
                                     3
                                                         No.    2017AP2435-D



clients for his disbursement of the funds.            In November 2016,

$226,412.41    in   settlement   proceeds   was   deposited    in    Attorney

Krill's trust account.     By February 15, 2017, Attorney Krill had

disbursed all the funds without court or client authorization and

without accounting to the clients for his disbursement of the

funds.

     ¶9     By the end of 2016, due to a conflict, Attorney Krill

ceased representing S.A. and Z.H., but continued as counsel for

AMSAH.    In February 2017, the circuit court ordered Attorney Krill

to provide an accounting of the $301,412.41 he was supposed to be

holding in trust.       In March 2017, the circuit court ordered

Attorney Krill to transfer these funds from his trust account to

the trust account of Z.H.'s successor counsel.

     ¶10    Attorney Krill failed to comply with any of the court's

orders and was held in contempt.         The circuit court ordered that

Attorney Krill could purge the contempt by delivering the proceeds

and providing a full accounting.        In May 2017, Attorney Krill told

the circuit court that he had "invested" the settlement money in
bonds.     Attorney Krill was not authorized to do this.            Moreover,

this representation was untrue.           In fact, Attorney Krill had

transferred the funds from his trust account to banks in the United

Kingdom and China, and had issued thousands of dollars in checks

drawn on the trust account, payable to himself.

     ¶11    At a status conference in August 2017, Attorney Krill

promised the circuit court that he would deliver the proceeds

"within two weeks."     The circuit court issued an order providing
that if the proceeds were not repaid within two weeks, the circuit
                                    4
                                                    No.   2017AP2435-D



court would order Attorney Krill to be jailed as a contempt

sanction.

     ¶12    On September 6, 2017, the circuit court entered judgment

against Attorney Krill in the sum of $301,412.41.    City of Racine

v. AMSAH, LLC, Racine County Circuit Court, case no. 2015CV1289.

Attorney Krill did not deliver the proceeds by the circuit court

imposed deadline and, on September 14, 2017, the circuit court

ordered Attorney Krill jailed.   On September 26, 2017, the circuit

court ordered judgment against Attorney Krill in the sum of $48,000

as the accumulated contempt sanction for his failure to return the

proceeds as ordered by the circuit court.

     ¶13    Meanwhile, by March 2017, S.A. had filed a grievance

against Attorney Krill and the OLR asked Attorney Krill to provide

information related to the AMSAH matters.    Attorney Krill did not

timely cooperate, failed to provide requested file materials,

failed to provide business and trust account records, and still

has not provided an accounting of the AMSAH proceeds.

     R.G. Matter (Counts 9-11)
     ¶14    In 2013, Attorney Krill was retained to represent Eric

Murray ("Murray"). Many of the remaining allegations of misconduct

relate to an "advance fee scheme" conducted by Murray.1           The

complaint alleges that Attorney Krill provided services to Murray



     1 An advance fee scheme occurs when the victim pays money to
someone in anticipation of receiving something of greater value –
such as a loan, contract, investment of a gift – then receives
little or nothing in return. See https://www.fbi.gov/scams-and-
safety/common-fraud-schemes/advance-fee-schemes.

                                  5
                                                                No.    2017AP2435-D



in connection with this scheme, with reckless disregard for whether

Murray's transactions were fraudulent.

      ¶15   In September 2015, Murray offered R.G. an "investment

opportunity" and provided R.G. with a Non-Disclosure Agreement

("NDA") form that Attorney Krill had prepared for Murray. Attorney

Krill then made changes to a draft agreement between Murray and

R.G. The parties agreed and the documents provided that R.G. would

loan Murray $17,500 "to immediately close-out [a] Private Banking

Transaction."       In exchange, Murray would pay R.G. $72,000 within

14 days after execution of the agreement.                  R.G. was to wire the

funds to Attorney Krill's trust account, then Attorney Krill would

wire the funds to Murray's representative in England.                         Murray

promised    to   deliver     copies   of      various     documents    that    would

substantiate     the    transaction.          The   NDA   prohibited    R.G.    from

contacting any of the institutions or related parties to determine

the legitimacy of the private banking transaction due to its

"sensitive" nature.

      ¶16   All the documents purporting to substantiate the private
banking transaction were forged and fraudulent.                  Relying on the

forged and fraudulent documents provided to him by Attorney Krill,

and   the   false      and   fraudulent       representations    regarding       the

purported private banking transaction contained in both the NDA

and the agreement, R.G. wired $17,500 to Attorney Krill's trust

account on September 25, 2015.

      ¶17   On September 29, 2015, Attorney Krill in turn wired

$30,000 from his trust account pursuant to an international wire
transfer to Lloyds Bank Plc, London, U.K., for deposit to the
                                          6
                                                          No.   2017AP2435-D



account of "Optra Sales and Services."       This transaction included

R.G.'s funds.     Attorney Krill provided no written accounting to

R.G. regarding his distribution of R.G.'s funds.           To date, R.G.

has not been repaid the sum invested or any other monies due him

under the agreement.

     ¶18   In November 2016, the OLR asked Attorney Krill to detail,

among other things, the sources of certain documents used in the

transaction, to disclose where R.G.'s funds were deposited or held,

to disclose the identity of "independent sources" that he told the

OLR had confirmed that the funds for the purported private banking

transaction were in place, and to explain how he certified that

the documents he provided to R.G. were not fraudulent.

     ¶19   Attorney Krill provided a partial response to the OLR

but did not respond to the OLR's questions regarding the location

of R.G.'s funds or the identity of the "independent sources" who

could confirm various aspects of the transaction.          Attorney Krill

denied the transaction was fraudulent and provided a letter dated

January 26, 2017, purportedly from a London, U.K., solicitor,
Harvey   Graham   ("Graham   Letter"),   denying   that   Attorney    Krill

engaged in any kind of fraudulent transaction.        The Graham Letter

is printed on what purports to be letterhead stationery of "HARVEY

GRAHAM SOLICITORS & CO." in Holborn, London, U.K.

     ¶20   The OLR determined that the Graham Letter was false and

fraudulent. To date, Attorney Krill has not provided an accounting

of R.G.'s funds or other details regarding the purported private

banking transaction.


                                   7
                                                                   No.    2017AP2435-D



       D.R. Matters (Counts 12–17)

       ¶21    From May 2014 to March 2016, Attorney Krill represented

D.R. in several legal matters.               In May 2014, Attorney Krill and

D.R. discussed whether D.R. might participate in one of Murray's

"investment opportunities."          Attorney Krill did not disclose to

D.R.   that    his   simultaneous    representation           of   them   created    a

concurrent conflict of interest and he neither sought nor obtained

written informed consent of each client to the representation.

       ¶22    In June 2014, Attorney Krill sent D.R. an email stating:

       Please find attached a copy of the Inland Revenue
       Certificate which requires a payment of $16,500 to
       release the $10,500,000.00 and a confirmation of the
       wire. [Murray] has $2,500 to invest in this transaction.
       He needs $14,000 to complete. For this investment you
       will be paid $500,000.00.     My investment to date is
       $30,000.00. I have been working on this transaction for
       two months. Paulinus Blair is the banker in London that
       [Murray] is working with to get this transaction
       completed.   I just got off the phone with him.      Mr.
       Paulinus confirmed that the $10,500,000.00 wire will be
       released by Suntrust Bank in the US within 24 hours of
       receipt of the certificate.
       ¶23    Attorney   Krill    then   forwarded       to   D.R.    a   series    of
purportedly     authentic    documents        he   had   received     from   Murray,

including:

      A letter from the "Home Office Inland Revenue Services"

       dated May 20, 2014 allegedly serving as a "letter of

       guarantee" for IRS Tax Clearance;

      An    undated     "Swift   Telegraphic        Transfer"       allegedly

       showing a transfer of $10,500,000 to Murray.




                                         8
                                                                        No.     2017AP2435-D



         A certification from a Chinese entity showing indemnity

          or     bonding    coverage       in       the    sum    of   $16,200,000

          benefitting Murray's company, Unite2Jam, Inc.;

         A letter from the Bank of China (Hong Kong) to Natwest

          Bank, requesting payment of $78,400 for release of what

          was described as a hand over certificate of bond for

          the benefit of Murray;

         A "Letter of Guarantee" from the Bank of England to the

          Director of the "Foreign Operations Department" of the

          Saudi British Bank, seeking the "Final Funds Release

          Order" documents;

         A     Certified   Statement       Invoice        from   HM   Revenue    and

          Customs; and

         A letter from Harvey Graham to Murray stating that upon

          receipt of $47,000 we will "immediately proceed to the

          H.R.M.C.       OFFICE    to    obtain      the    required    F.D.I.C.C.

          Digital signature and complete the transaction without

          any further delay."
All these documents were forged and fraudulent.                        In forwarding the

email and documents to D.R., Attorney Krill recklessly disregarded

whether the documents were forged and fraudulent.

          ¶24    Relying on       Attorney Krill's representations and the

documents Attorney Krill provided him, D.R. gave Attorney Krill

$107,000 to invest with Murray, which Attorney Krill deposited in

his trust account.            These funds were the property of J.A.                     J.A.

had       agreed    to   transfer       funds   to    Attorney     Krill      based   on   an
understanding that the funds would be retained in Attorney Krill's
                                                9
                                                          No.     2017AP2435-D



trust account until J.A. had sufficient funds to purchase a

building.    Attorney Krill wired the funds from his trust account

to foreign banks for deposit in foreign bank accounts within days

after their receipt.     Attorney Krill provided no accounting.

     ¶25    In November 2016, the OLR asked Attorney Krill to detail

the source of certain documents used in connection with these

transactions,    the   basis    for   the   promises   described        in    the

agreements, the identity of every individual who received the

funds, and where the funds were deposited or held, along with

supporting documentation.       Attorney Krill's lawyer sent the OLR a

letter stating that Attorney Krill was in litigation with D.R. and

that while    Attorney   Krill sought to cooperate with            the OLR,

"providing    information      to   your    office   places     Krill    at     a

disadvantage in the civil lawsuit."             The letter contained no

substantive response and included no documentation.                 Attorney

Krill has not responded to the OLR's requests for information

regarding this matter, and has not provided an accounting of the

funds or other details regarding the transactions.
     ¶26    Meanwhile, in 2013, a judgment of foreclosure and sale

was entered against a Milwaukee condominium owned by Attorney

Krill.     D.R. and Attorney Krill entered into an oral agreement

whereby D.R. agreed to serve as a "straw man" on Attorney Krill's

behalf and to purchase the condominium at the sheriff sale.                    In

return, Attorney Krill agreed to stay in the condominium, pay

property taxes, and the parties would renegotiate ownership of the

property at a later date.


                                      10
                                                      No.   2017AP2435-D



       ¶27   Attorney Krill did not prepare a writing enumerating the

details of the straw man transaction with D.R.     D.R. performed the

agreement and purchased the property at the sheriff's sale.          On

February 3, 2014, the court confirmed the sale.

       ¶28   D.R. later asserted that Attorney Krill promised D.R.

that he could keep Attorney Krill's condominium if Murray failed

to repay monies advanced by his entities.      In November 2016, D.R.

sued Attorney Krill in Milwaukee County Circuit Court over the

ownership of the condominium.

       ¶29   In December 2017, the OLR asked Attorney Krill to provide

copies of documents associated with the condominium transaction as

well as details regarding the money provided to Attorney Krill as

part of the Murray transaction.      Attorney Krill's lawyer sent the

OLR a letter stating that Attorney Krill was in litigation with

D.R. and that while Attorney Krill sought to cooperate with the

OLR, "providing information to your office places Krill at a

disadvantage in the civil lawsuit."         The letter contained no

substantive response and included no documentation.
       J.S. Matter (Counts 18-20)

       ¶30   J.S. sought financing to launch a new business venture.

In late April or early May 2015, Attorney Krill and J.S. discussed

J.S.'s involvement in one of Murray's "investment opportunities."

J.S. loaned $5,400 to Murray.       Attorney Krill agreed to guaranty

the return of the loan by executing a promissory note payable to

J.S.

       ¶31   In May 2015, consistent with the "agreement," J.S. wired
$5,400 to Attorney Krill's trust account in consideration of
                                    11
                                                                  No.     2017AP2435-D



Attorney Krill executing a promissory note payable in 30 days to

J.S. for $5,400 principal and $5,400 interest.                    The note stated

that "proceeds from this loan shall be used to finalize the release

of   funding    from    Echo    Bank,   South    Africa     in     the    amount   of

$1,800,000.00."         The    note   also   stated      that    "[a]s    additional

consideration for this loan [J.S.] shall be entitled to a payment

of   $300,000.00       from    said   tranche     of     funds    which     will   be

incorporated into a total equity investment" in J.S.'s business

venture for which she sought financing.                  In May 2015, Attorney

Krill issued a check payable to himself from the trust account in

the sum of $5,800.

      ¶32     The statements in the promissory note regarding the

"release" of funding from Echo Bank in South Africa and the

purported deposit of "$l6.2 million" at the Federal Reserve were

false   and    fraudulent.       Attorney      Krill   recklessly        disregarded

whether the transactions described were false and fraudulent.

      ¶33     In November 2016, the OLR asked Attorney Krill to respond

to J.S.'s grievance.           Attorney Krill responded, but failed to
provide     requested    information     and    denied     the    transaction      was

fraudulent.      He attached a letter purportedly from the London,

U.K.,   solicitor,      Harvey    Graham,      denying    that    Attorney      Krill

engaged in any kind of fraudulent transaction.                  The OLR determined

that the Graham Letter was false and fraudulent.                   Attorney Krill

has neither repaid J.S. nor provided an accounting.

      L.P. Matter (Count 21)

      ¶34     In response to an inquiry from the OLR, L.P. told the
OLR that Attorney Krill had solicited him to participate in one of
                                        12
                                                           No.   2017AP2435-D



Murray's "investment opportunities."           In May 2015, L.P. gave

Attorney Krill $25,000.     Attorney Krill deposited the funds into

his trust account and used the funds to wire transfer $24,600 to

an account in the United Kingdom.        The OLR asked Attorney Krill to

detail the various aspects of the transactions.            Attorney Krill

received several extensions of time but did not respond to the

OLR.

       J.A. Matter (Counts 22-24)

       ¶35   In November 2014, a fire destroyed commercial property

owned by J.A.      With the assistance of D.R. (whose interactions

with   Attorney   Krill   were   discussed    supra   at   ¶¶21-29),    J.A.

submitted an insurance claim.      The parties settled and the insurer

issued a check in the sum of $235,721.32 payable to J.A.          The check

was endorsed and D.R. deposited the check into a business account

pending purchase of new property.

       ¶36   J.A. then retained Attorney Krill for assistance with a

second insurance claim.      After the insurance proceeds described

above had been deposited, D.R. told J.A. that Attorney Krill should
hold certain of J.A.'s funds in trust until J.A. found another

property to purchase.     During the summer of 2015, D.R. transferred

$107,000 of J.A.'s money into Attorney Krill's trust account for

purposes of investing the funds with one of Murray's "investment

opportunities."

       ¶37   In January 2016, Attorney Krill prepared an agreement

pursuant to which J.A. agreed to loan funds for a "Private Banking"




                                    13
                                                         No.   2017AP2435-D



transaction.2     Pursuant to the agreement, J.A. was to be repaid

$235,721 within 30 days after release of the funds from the private

banking transaction and was to receive $500,000 within 60 days of

the release of the funds from the private banking transaction.

J.A. has not received either the entire $235,721 or the $500,000

investment funds that was to be paid under the agreement.

     ¶38   In   September   2017,   J.A.   filed   a   grievance   against

Attorney Krill with the OLR.        The OLR asked Attorney Krill to

detail the various aspects of the transactions and to identify the

transfers of funds made by D.R.      Attorney Krill requested follow-

up information and sought several extensions of time, but never

provided the requested information and has not provided J.A. any

accounting for the use of the funds deposited in Attorney Krill's

trust account.3

     ¶39   Attorney Krill's misconduct violated a number of the

Rules of Professional Conduct for Attorneys.             The stipulation

provided and the referee concluded that by failing to hold client




     2 The agreement refers to the sum of $147,000, but the OLR
could only verify the transfer of $107,000 from accounts controlled
by D.R. to Attorney Krill's trust account.      Again, these funds
belonged to J.A.
     3 On or about October 10, 2017, J.A. filed a claim with the
Wisconsin Lawyers' Fund for Client Protection ("Fund") seeking
reimbursement from the Fund in the sum of $235,721 for the loss
incurred due to Attorney Krill's misconduct in relation to the
insurance proceeds.   On or about March 27, 2017, the Fund paid
J.A. the sum of $147,000.

                                    14
                                                        No.    2017AP2435-D



funds in trust, Attorney Krill violated SCR 20:1.l5(b)(l)4 in the

AMSAH matter (Count 1).

     ¶40    The stipulation provided and the referee concluded that

by disbursing proceeds without providing his clients or any other

interested party an accounting, Attorney Krill violated former

SCR 20:1.l5(d)(2)    and/or   SCR 20:1.15(e)(2)5   in    the    following

client matters:     AMSAH (Count 2), R.G (Count 9), D.R. (Count 13)

J.S. (Count 18) and J.A. (Count 22).


     4   SCR 20:1.15(b)(1) provides:

          A lawyer shall hold in trust, separate from the
     lawyer's own property, that property of clients and 3rd
     parties that is in the lawyer's possession in connection
     with a representation.    All funds of clients and 3rd
     parties paid to a lawyer or law firm in connection with
     a representation shall be deposited in one or more
     identifiable trust accounts.
     5 Effective July 1, 2016, substantial changes were made to
Supreme Court Rule 20:1.15, the "trust account rule." See S. Ct.
Order 14-07, 2016 WI 21 (issued Apr. 4, 2016, eff. July 1, 2016).
Because the conduct underlying this case arose prior to July 1,
2016, unless otherwise indicated, all references to the supreme
court rules will be to those in effect prior to July 1, 2016.

     Former    SCR   20:1.15(d)(2)   was    renumbered    as
     SCR 20:1.15(e)(2). The text of the rule was not changed
     and provides:

          Upon receiving funds or other property in which a
     client has an interest, or in which the lawyer has
     received notice that a 3rd party has an interest
     identified by a lien, court order, judgment, or
     contract, the lawyer shall promptly notify the client or
     3rd party in writing. Except as stated in this rule or
     otherwise permitted by law or by agreement with the
     client, the lawyer shall promptly deliver to the client
     or 3rd party any funds or other property that the client
     or 3rd party is entitled to receive.

                                  15
                                                             No.     2017AP2435-D



      ¶41   The stipulation provided and the referee concluded that

by making cash withdrawals from his trust account, Attorney Krill

violated former SCR 20:1.l5(j)(3)a. and/or SCR 20:1.15(f)(2)6 in

the AMSAH matter (Counts 3-4).

      ¶42   The stipulation provided and the referee concluded that

by   knowingly     making   false   statements   of   fact    to   a   tribunal

regarding    his   purported   investment   of   client      funds     proceeds,

Attorney Krill violated SCR 20:3.3(a)(l)7 in the AMSAH matter

(Count 5).

      ¶43   The stipulation provided and the referee concluded that

by knowingly disobeying orders of the court, leading to the court

holding him in contempt, Attorney Krill violated SCR 20:3.4(c)8 in

the AMSAH matter (Count 6).




      6Former    SCR   20:1.15(j)(3)a.    was    renumbered   as
SCR 20:1.15(f)(2).   The text of the rule was not changed and
provides:   "No withdrawal of cash shall be made from a trust
account or from a deposit to a trust account. No check shall be
made payable to 'Cash.' No withdrawal shall be made from a trust
account by automated teller or cash dispensing machine."
      7SCR 20:3.3(a)(1) provides: "A lawyer shall not knowingly
make a false statement of fact or law to a tribunal or fail to
correct a false statement of material fact or law previously made
to the tribunal by the lawyer."
      8SCR 20:3.4(c) provides:    "A lawyer shall not knowingly
disobey an obligation under the rules of a tribunal, except for an
open refusal based on an assertion that no valid obligation
exists."

                                      16
                                                                 No.   2017AP2435-D



       ¶44    The stipulation provided and the referee concluded that

Attorney Krill violated SCR 20:8.4(c)9 (Misconduct) as follows:

      By    disbursing    client    proceeds   without    authorization

       from his clients or the court, thereby converting the

       proceeds (AMSAH Matter, Count 7);

      By drafting and providing R.G. with the NDA and the

       agreement while recklessly disregarding whether there

       was    a    non-fraudulent    "Private    Banking"    transaction

       (R.G. Matter, Count 10);

      By representing that various documents were legitimate,

       while      recklessly   disregarding     whether    the    documents

       were in fact false and/or fraudulent (D.R. Matter, Count

       14);

      By making the statements to J.S. in the promissory note

       referencing an investment at Echo Bank, South Africa in

       the amount of $1,800,000, with a further promise of

       payment      of   $300,000,   while    recklessly    disregarding

       whether the statements were false and/or fraudulent
       (J.S. Matter, Count 19); and

      By preparing the agreement to ratify the use of J.A's

       funds for investment with Attorney Krill's client under

       circumstances        where     he     recklessly      disregarded

       information suggesting that the purported investment

       opportunity was fraudulent (J.A. Matter, Count 23).

       SCR 20:8.4(c) provides: "It is professional misconduct for
       9

a lawyer to engage in conduct involving dishonesty, fraud, deceit
or misrepresentation."

                                       17
                                                               No.     2017AP2435-D



     ¶45    The   stipulation     further     provided       and     the   referee

concluded that by failing to timely respond to the OLR's notice of

formal    investigation,    failing     to   provide   the    OLR     information

responsive to the OLR's inquiries, by unilaterally postponing a

scheduled investigative interview, and by providing false and

misleading    information    to   the      OLR,   Attorney     Krill       violated

SCR 22.03(2)10 and SCR 22.03(6),11 enforced via SCR 20:8.4(h)12 in

the following matters: AMSAH (Count 8), R.G. (Count 11), D.R.



     10   SCR 22.03(2) provides:

          Upon commencing an investigation, the director
     shall notify the respondent of the matter being
     investigated unless in the opinion of the director the
     investigation of the matter requires otherwise.      The
     respondent shall fully and fairly disclose all facts and
     circumstances pertaining to the alleged misconduct
     within 20 days after being served by ordinary mail a
     request for a written response. The director may allow
     additional time to respond. Following receipt of the
     response, the director may conduct further investigation
     and may compel the respondent to answer questions,
     furnish documents, and present any information deemed
     relevant to the investigation.
     11SCR   22.03(6)   provides:     "In   the   course  of   the
investigation, the respondent's wilful failure to provide relevant
information, to answer questions fully, or to furnish documents
and the respondent's misrepresentation in a disclosure are
misconduct, regardless of the merits of the matters asserted in
the grievance."
     12SCR 20:8.4(h) provides: "It is professional misconduct for
a lawyer to fail to cooperate in the investigation of a grievance
filed with the office of lawyer regulation as required by SCR
21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6), or SCR
22.04(1)."



                                      18
                                                        No.     2017AP2435-D



(Counts 15 and 17), J.S. (Count 20), L.P. (Count 21), and J.A.

(Count 24).

     ¶46    The stipulation provided and the referee concluded that

by representing Murray in ways that were directly adverse to J.A.

without obtaining the clients' informed consent, Attorney Krill

violated SCR 20:1.7(a)(l)13 (D.R. Matter, Count 12).

     ¶47    Finally,   the   stipulation   provided   and     the   referee

concluded that by entering into a business transaction regarding

his condominium with his client D.R., without preparing a writing

detailing the terms of the transaction, advising D.R. of the

desirability of seeking counsel, and obtaining D.R.'s informed

consent in writing, Attorney Krill violated SCR 20:1.8(a)14 (D.R.

Matter, Count 16).

     13SCR 20:1.7(a)(1) provides:    "Except as provided in par.
(b), a lawyer shall not represent a client if the representation
involves a concurrent conflict of interest. A concurrent conflict
of interest exists if the representation of one client will be
directly adverse to another client."
     14   SCR 20:1.8(a) provides:

          A lawyer shall not enter into a business
     transaction with a client or knowingly acquire an
     ownership, possessory, security or other pecuniary
     interest adverse to a client unless:

          (1) the transaction and terms on which the lawyer
     acquires the interest are fair and reasonable to the
     client and are fully disclosed and transmitted in
     writing in a manner that can be reasonably understood by
     the client;

          (2) the client is advised in writing of the
     desirability of seeking and is given a reasonable
     opportunity to seek the advice of independent legal
     counsel on the transaction; and

                                    19
                                                                     No.        2017AP2435-D



       ¶48   Attorney Krill pled no contest to each of the 24 counts

of misconduct.          The parties' stipulation recites that Attorney

Krill understands the allegations of the complaint, that he enters

the stipulation freely, knowingly, and voluntarily, and that he

understands that he had a right to contest the matters and consult

with and be represented by counsel.                  The parties stipulated that

a three-year suspension was appropriate discipline, to be imposed

retroactive to the date of Attorney Krill's temporary suspension.

The referee agreed, and also recommended restitution and payment

of the judgment entered against Attorney Krill in the AMSAH matter

as a condition of reinstatement, both as stipulated by the parties,

as well as costs.

       ¶49   No    appeal    was     filed    from    the   referee's       report       and

recommendation, so our review proceeds pursuant to SCR 22.17(2).

When    reviewing       a   report    and     recommendation     in        an     attorney

disciplinary proceeding, we affirm a referee's findings of fact

unless they are found to be clearly erroneous.                 In re Disciplinary

Proceedings Against Inglimo, 2007 WI 126, ¶5, 305 Wis. 2d 71, 740
N.W.2d 125.       We review the referee's conclusions of law on a de

novo basis.       Id.   We determine the appropriate level of discipline

given the particular facts of each case, independent of the

referee's     recommendation,         but     benefitting     from     it.          In    Re



            (3) the client gives informed consent, in a writing
       signed by the client, to the essential terms of the
       transaction and the lawyer's role in the transaction,
       including whether the lawyer is representing the client
       in the transaction.

                                             20
                                                           No.    2017AP2435-D



Disciplinary Proceedings Against Widule, 2003 WI 34, ¶44, 261
Wis. 2d 45, 660 N.W.2d 686.

     ¶50   We adopt the findings of fact and conclusions of law to

which the parties have stipulated and as adopted by the referee.

We now turn to the appropriate sanction for Attorney Krill's

misconduct.

     ¶51   A lengthy suspension is clearly required.             Indeed, the

OLR initially sought revocation.       The parties then stipulated that

a   three-year   suspension     would    be     appropriate,      commencing

retroactive to August 23, 2017, the date when Attorney Krill's

license to practice law was temporarily suspended by this court.

     ¶52   The referee described this as one of the most serious

cases he has seen.      The referee acknowledged that entering into

the stipulation obviated the need for a three-day evidentiary

hearing, but expressed concern that the length of suspension was

insufficient.    He noted that Attorney Krill has engaged in delay

tactics throughout these proceedings.         Attorney Krill also failed

to cooperate with the OLR's investigation regarding the advance
fee scheme matters.     Attorney Krill lied to the circuit court and

was jailed for contempt for failing to comply with the court's

orders to return and account for client money.

     ¶53   The referee considered three cases involving conversion

in which this court imposed an 18-month license suspension, albeit

for conversion of lesser amounts or where mitigating circumstances

were present.    In re Disciplinary Proceedings Against Jelinske,

2018 WI 94, 383 Wis. 2d 604, 917 N.W.2d 542; In re Disciplinary
Proceedings   Against   Voss,   2014 WI 75,   356 Wis. 2d 382,    850
                                   21
                                                               No.     2017AP2435-D



N.W.2d 190; and In re Disciplinary Proceedings Against Meisel,

2017 WI 40, 374 Wis. 2d 655, 893 N.W.2d 558.                   Ultimately, the

referee    was     persuaded   to    recommend    a   three-year     suspension,

imposed retroactive to the temporary license suspension.

     ¶54     After careful deliberation, we conclude that a three-

year suspension, imposed retroactive to the temporary suspension,

is insufficient in light of Attorney Krill’s egregious misconduct.

It is this court's responsibility to determine the appropriate

discipline to be imposed for an attorney's misconduct.                  In making

that determination, we are free to impose discipline more or less

severe than that recommended by the referee.               In re Disciplinary

Proceedings Against Elliott, 133 Wis. 2d 110, 394 N.W.2d 313

(1986); In re Disciplinary Proceedings Against Reitz, 2005 WI 39,

279 Wis. 2d 550, 694 N.W.2d 894.               In determining discipline we

consider:     (1)    the   seriousness,        nature,   and   extent     of   the

misconduct; (2) the level of discipline needed to protect the

public, the courts, and the legal system from repetition of the

attorney's misconduct; (3) the need to impress upon the attorney
the seriousness of the misconduct; and (4) the need to deter other

attorneys from committing similar misconduct.                In re Disciplinary

Proceedings Against Mulligan, 2015 WI 96, 365 Wis. 2d 43, 870
N.W.2d 233 (citations omitted).

     ¶55     We    acknowledge      the   sanctions   brief    filed    with   the

referee, in which the OLR provided case law in support of the

recommended three-year suspension.             See, e.g., In re Disciplinary

Proceedings Against Gatzke, 2016 WI 37, 368 Wis. 2d 422, 878
N.W.2d 668        (imposing    three-year       suspension     for     misconduct
                                          22
                                                                    No.       2017AP2435-D



including the lawyer investing his client's funds in businesses

where Attorney Gatzke was an investor when he did not first obtain

the client's written consent, converting some of these funds, and

then   failing     to    account     for    the    funds);    In   re     Disciplinary

Proceedings Against D'Arruda, 2015 WI 62, 362 Wis. 2d 760, 864
N.W.2d 873 (imposing          three-year suspension for 42 counts of

misconduct that affected 12 clients, that included violation of

trust account rules, false statements to a tribunal, acts of

dishonesty,        and    failure        to       cooperate     with      the      OLR's

investigation).

       ¶56   However,      imposition         of    a    retroactive          three-year

suspension would render Attorney Krill eligible to petition for

reinstatement not long after the date of this order, an outcome

the court finds untenable.           Moreover, we consider the audacity and

scope of the misconduct extremely troubling.                       We consider this

case more akin to In re Disciplinary Proceedings Against George,

2008 WI 21, 308 Wis. 2d 50, 746 N.W.2d 236, where we suspended

Attorney George following his conviction in federal court, on entry
of a guilty plea, of one count of conspiracy to commit offenses

against federal program funds in violation of 18 U.S.C. § 371 for

his involvement in a plan in which he accepted "kickbacks" in

exchange     for   exercising      his     political     influence      over     federal

grants as well as programs financed by state revenues.                           We have

determined that a four and one-half year suspension is appropriate

in this matter.

       ¶57   Consistent with our past practice we will make this
suspension     retroactive      to    the       date    we   imposed      a    temporary
                                           23
                                                        No.    2017AP2435-D



suspension based on our concern that the misconduct alleged posed

a danger to the public. See In re Disciplinary Proceedings Against

Knickmeier,      2004 WI 115,   275 Wis. 2d 69,   683 N.W.2d 445

(attorney's license revocation made effective as of the date of

the court's order temporarily suspending respondent's license).

     ¶58    We emphasize that Attorney Krill will remained barred

from practicing law in Wisconsin unless and until he proves his

fitness in a formal reinstatement proceeding.           Moreover, as a

condition   of    any   future   reinstatement,   Attorney    Krill   shall

demonstrate that he has paid the $301,412.41 judgment he owes to

the defendants in City of Racine v. AMSAH, LLC, Racine County

Circuit Court, case no. 2015CV1289.15

     ¶59    We further agree that Attorney Krill should be ordered

to pay restitution as stipulated by the parties and recommended by

the referee:     $17,500 to R.G. and $5,400 to J.S.16




     15The referee and the OLR's sanction brief state an amount
of $301.442.41.   The complaint and the docket entries from the
Racine County case reflect the amount of the judgment is
$301,412.41. We use this figure. Neither the stipulation nor the
referee specifically required Attorney Krill to satisfy the
$48,000 judgment imposed for contempt sanctions as a condition to
any future reinstatement.    However, the question whether this
judgment has been satisfied will be part of the standard
reinstatement inquiry. SCR 22.29(4m).
     16With respect to restitution, in its first complaint the OLR
requested the court order Attorney Krill to pay $124,900 in
restitution to D.R.   The OLR later determined that these funds
actually belonged to J.A., so it did not pursue this restitution
request.

                                     24
                                                           No.    2017AP2435-D



     ¶60   Finally, because this case presents no extraordinary

circumstances   and   no   objection    to   costs   has   been   filed,   we

determine that Attorney Krill should be required to pay the full

costs of this proceeding.        See SCR 22.24(1m) (supreme court's

general policy upon a finding of misconduct is to impose all costs

upon the respondent attorney).

     ¶61   IT IS ORDERED that the license of Michael M. Krill to

practice law in Wisconsin is suspended for a period of four and

one-half years, commencing the date of his temporary license

suspension, August 23, 2017.

     ¶62   IT IS FURTHER ORDERED that within 60 days of the date of

this order, Michael M. Krill shall pay as restitution $17,500 to

R.G. and $5,400 to J.S.

     ¶63   IT IS FURTHER ORDERED that as a condition of any future

reinstatement, Michael M. Krill shall pay the $301,412.41 judgment

     In its first amended complaint, the OLR added a request that
this court award restitution to L.P. in the amount of $25,000.
The OLR later determined that L.P. owed Attorney Krill attorney
fees in excess of this amount. Accordingly, the OLR did not pursue
this restitution request.

     In its second amended complaint, the OLR requested the court
direct Attorney Krill to reimburse the Fund for a payment of
$147,000 made to J.A. The OLR later determined that it would not
seek an order directing Attorney Krill to reimburse the Fund with
respect to J.A. The OLR explains, in its restitution statement
filed October 7, 2019, that it has determined that J.A. received
more from the Fund ($124,000) than it could confirm Attorney Krill
transferred from his trust account ($107,000). In addition, in a
related matter, Attorney Krill surrendered his condominium to
D.R., so the OLR has determined that Attorney Krill "gave up more
in the matter than the $107,000 of [J.A.'s] funds actually in his
trust account." We accede to the OLR's recommendation with respect
to restitution in these client matters.

                                   25
                                                      No.    2017AP2435-D



entered against him in favor of Z.H. and S.A. in City of Racine v.

AMSAH, LLC, Racine County Circuit Court, case no. 2015CV1289.

     ¶64   IT IS FURTHER ORDERED that within 60 days of the date of

this order, Michael M. Krill shall pay to the Office of Lawyer

Regulation the full costs of this proceeding, which are $21,247.90

as of October 23, 2019.

     ¶65   IT IS FURTHER ORDERED that the restitution specified

above and satisfaction of the judgment is to be completed prior to

paying costs to the Office of Lawyer Regulation.

     ¶66   IT IS FURTHER ORDERED that Michael M. Krill shall comply

with the provisions of SCR 22.26 concerning the duties of a person

whose license to practice law in Wisconsin has been suspended.

     ¶67   IT   IS   FURTHER   ORDERED   that   compliance   with    all

conditions of this order is required for reinstatement.              See

SCR 22.28(2).




                                  26
    No.   2017AP2435-D




1